Citation Nr: 0027144	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to increased (compensable) evaluations for 
residuals of stress fractures of the right and left legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's husband 


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1993 to 
June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska Regional Office (RO).  
In that decision the RO continued noncompensable evaluations 
each for the residuals of stress fractures of the right and 
left legs.  Service connection for a stress fracture of the 
third metatarsal of the right foot and entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities was denied.  The veteran perfected an 
appeal of the April 1996 decision.  

The appellant and her husband testified during a June 1997 
personal hearing.  In July 1997 the hearing officer granted 
service connection for a stress fracture of the right third 
metatarsal and a skin condition, each rated noncompensable.  
Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 was granted.  The noncompensable evaluations for the 
stress fracture residuals of the legs was confirmed and 
continued.  

In September 1998, the Board remanded the case so that the RO 
could obtain all of the veteran's VA outpatient treatment 
records and private treatment records.  The RO was also 
directed to afford the veteran a VA orthopedic examination by 
an appropriate specialist. The matter was then returned to 
the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  No objective residuals of inservice stress fractures of 
the right and left legs are currently demonstrated.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of stress fractures of the right and left legs have 
not been met.  38 U.S.C.A. § § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records from June 1993 show 
that while the veteran was in basic training, she suffered 
stress fractures of both legs.  It was noted that the veteran 
experienced some pain with running.  The veteran's physical 
profile serial report precluded running or lower body 
exercises.  

During a March 1996 VA examination, the veteran had 
complaints of bilateral leg pain.  It was noted that the 
veteran had a history of lower extremity pain arising during 
basic training.  The veteran stated that while in service she 
went on sick call and was diagnosed with multiple stress 
fractures of the feet and on occasion her legs.  She 
explained that since that period of time, she has had 
intermittent pain involving her legs and feet.  It was noted 
that the veteran had no difficulty in standing; however, she 
did have pain when walking.  The veteran estimated that she 
could walk about one mile.  There was no history of swelling 
and no difficulty with lifting and carrying.  

On physical examination, there was tenderness of the feet, 
left knee, and left hip.  There was no evidence of any 
swelling or deformity and angulation was within normal 
limits.  There was no false motion or shortening.  There was 
intra-articular involvement involving the knee and foot.  
Diagnoses was bone scan evidence of residual of a stress 
fracture of the third metatarsal of the right foot and 
multiple stress fractures by history.  

A March 1996 VA X-ray report revealed a normal tibia and 
fibula bilaterally and a normal left knee.  

During a June 1997 regional office hearing, the veteran 
reported that her position as  a supplemental nursing aid 
required her to constantly be on her feet.  She stated that 
most of the pain that she felt was in her right foot.  The 
veteran explained that her knee bothered her if she had a 
really hard, vigorous day.  According to the veteran, her 
hips did not bother her very often.  The veteran's husband 
stated that his wife would begin experiencing pains after 
walking a block and a half.  The veteran complained of having 
pain when ascending steps and of experiencing sharp pains if 
the house became cold. 

During a November 1999 VA examination, the veteran had 
complaints of pain and discomfort in the right foot and left 
knee.  It was noted that the veteran's flare-ups occurred 
approximately once or twice a month and more often twice a 
month.  They usually lasted a day and when they occurred she 
had to work or modify her work schedule so that she has more 
breaks.  The veteran explained that sometimes these flare-ups 
occur while she is working, although they often occur even 
after she has stopped working more as a kind of after pain.  
The veteran stated that at the present time it was the right 
foot that bothered her.  She did not have any problems with 
the  ankle, right knee or left knee.  The veteran explained 
that the pain radiates up to her right foot.  Whenever the 
pain starts occurring, it is usually in the fourth and the 
fifth metatarsals.  The veteran did not report having any 
problems with the hip and the pain was usually of a numbing 
kind.  The veteran explained that she is often unable to move 
her foot and at night she has muscle spasms especially if her 
husband touches her foot.  The veteran reported that this 
makes her cry out in pain and this occurs once or twice 
during the night.  

On physical examination, the right foot appeared completely 
normal without any swelling or discomfort.  The veteran had 
painful palpation in the area of the fourth metatarsal with 
pain radiating down into the fourth and fifth digits.  Range 
of motion of the mid-foot was complete and did not show any 
deficit whatsoever.  Ankle movements were from zero degrees 
to 90 degrees bilaterally without any pain or tenderness in 
the achilles tendon.  Range of motion of the right knee was 
from zero degrees to 140 degrees and the left knee was from 
zero degrees to 140 degrees.  There was no test of 
instability, anterior drawer test, Lachman's test, and pivot 
shift test were all negative.  The veteran's gait was normal 
and she was able to walk up two flights of steps without any 
difficulty.  It was noted, however, that the veteran did have 
a flare-up and at that time her functional ability was 
significantly decreased.  On putting a five pound weight on 
her foot she was able to flex and hold the position for about 
three to five minutes.  Impression was metatarsal fracture of 
the third metatarsal with persistent foot pain of certain 
etiology.  

The VA examiner concluded that there was no objective 
evidence of a fracture and the veteran's previous X-rays had 
not shown any fracture of the tibia or fibula on both sides.  
It was also noted that the pain reported by the veteran was 
more likely than not a residual of the in service stress 
fractures and that this did not significantly limit her 
functional ability during a flare-up or with extended use by 
the veteran's history.  The veteran did not have a flare-up 
during the examination, although she did have tenderness on 
palpation of the foot bilaterally as well as evidence on the 
bone scan of previous fractures.  The VA examiner found that 
the clinical evidence was not entirely consistent with the 
severity of the pain and other symptoms reported by the 
veteran.  It was noted that there maybe an element of plantar 
fasciitis and that the veteran had some improvement with the 
orthotics, which would have suggested soft tissue 
involvement.  This may have been aggravated at that time of 
her injury.  The physical therapist did not make any 
diagnosis.  It was noted that the veteran had foot pain and 
no definite etiology of plantar fasciitis had been made.  The 
VA examiner also found that the veteran had improved with 
orthotics and with stretching exercises in this area this 
would not be an unreasonable diagnosis to continue for her 
foot pain.  This may compound the stress fracture discomfort 
that she was already experiencing.  At the present time the 
affected joint did not exhibit weakened movement, excessive 
fatigability, or incoordination.  This was mainly rated to 
the left knee and the right forefoot.  However, again care 
has to be made that the veteran was not assessed during a 
flare-up and that this assessment maybe fallacious secondary 
to this. 
 

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected stress fractures of the right and left legs.  See 
Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38  U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  

III. Analysis 

The Board has reviewed the evidence of record and finds that 
compensable disability evaluations for the veteran's service-
connected residuals of stress fractures of the right and left 
legs are not warranted.  

During the most recent VA examination, the VA examiner found 
that there was no objective evidence of stress fractures and 
the veteran's previous X-rays had not shown any fracture of 
the tibia or fibula on both sides.  Ankle movements were 
normal with no pain or tenderness and range of motion of both 
knees was normal.  There was no test of instability and 
anterior drawer test, Lachman's test, and pivot shift tests 
were all negative.  It was also noted that the veteran's gait 
was normal and she was able to walk up two flights of steps 
without any difficulty.  The VA examiner also found that the 
pain reported by the veteran was more likely than not a 
residual of the in-service stress fractures and that this did 
not significantly limit her functional ability during a 
flare-up or with extended use by the veteran's history.  It 
was also noted that the clinical evidence was not entirely 
consistent with the severity of the pain and other symptoms 
reported by the veteran.  

In accordance with Diagnostic Code 5262, a 10 percent 
evaluation is not warranted because there is no medical 
evidence of a slight knee or ankle disability.  With respect 
to the right foot symptoms recorded on examination in 
November 1999, noted above, service connection also is in 
effect for residuals of a stress fracture of the right 3rd 
toe, assigned a 10 percent evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a compensable rating.  
Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In this case, however, the veteran does not exhibit 
weakness or instability, deformity, atrophy, fasciculation, 
pain on movement, or other signs of disability greater than 
the impairment recognized by the current evaluation.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a compensable rating.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of stress fractures of the right and left legs is 
denied.  




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

